Case 1:20-mc-00228-STV Document 1 Filed 12/11/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Miscellaneous Case No.

IN RE: $9,714.00 IN UNITED STATES CURRENCY AND $1,600.00 IN UNITED
      STATES CURRENCY


                      UNITED STATES= MOTION FOR EXTENSION
                      OF TIME TO INITIATE FORFEITURE ACTION


       The United States of America (“United States”), by and through United States

Attorney Jason R. Dunn and Assistant United States Attorney Kurt J. Bohn, moves this

Court pursuant to 18 U.S.C. § 983(a)(3)(A), to extend the time in which the United

States is required to initiate a civil or criminal forfeiture action from December 15, 2020

to March 15, 2021. The property subject to potential forfeiture consists of two assets

seized from Jerome Eickstadt in Grand Junction, Colorado on July 10, 2020. The

assets are more fully described as follows:

            a. $9,714.00 in United States currency seized from a black bag located in the

               center console of the suburban vehicle during a traffic stop on Jerome

               Eickstadt on July 10, 2020; and

            b. $1,600.00 that was seized from Jerome Eickstadt’s person during a traffic

               stop on Jerome Eickstadt on July 10, 2020.

       1.      The Subject Assets were seized pursuant to 21 U.S.C. § 881 as proceeds

from violations of 21 U.S.C. § 841.

       2.      The Drug Enforcement Administration (“DEA”) initiated an administrative

forfeiture proceeding against the Subject Assets and an administrative claim was filed




                                              1
Case 1:20-mc-00228-STV Document 1 Filed 12/11/20 USDC Colorado Page 2 of 3




by Kayla Dodson on September 16, 2020 and an administrative claim was submitted by

Jerome Eickstadt, through his attorney Daniel Shaffer, on September 28, 2020.

       3.      The case was referred to the United States Attorney’s Office in the District

of Colorado on December 7, 2020, to initiate a forfeiture action.

       4.      Pursuant to 18 U.S.C. ' 983(a)(3)(A)-(C), unless the time is extended by

the Court for good cause or upon agreement of the parties, the United States is required

to file a civil complaint for forfeiture against the Subject Asset or obtain an indictment

alleging that the Subject Asset is subject to forfeiture no later than December 15, 2020.

If the United States fails to do so, it is required to release the Subject Assets and may

not take any further action to effect the forfeiture of the Subject Assets in connection

with the underlying offenses.

       5.      The United States has attempted to contact pro se claimant Kayla Dodson

regarding this continuance and was unsuccessful. However, the United States will

continue to attempt to engage in settlement discussions to resolve claimant Dodson’s

interest in the Subject Asset prior to initiating a civil or criminal forfeiture action.

       6.      On December 11, 2020, the United States has conferred with Jerome

Eickstadt, through counsel Daniel Shaffer, (collectively the “Parties”) and claimant

Jerome Eickstadt does not oppose this motion. The parties will attempt to engage in

settlement discussions in an effort to resolve claimant Eickstadt’s interest in the Subject

Assets prior to initiating a civil or criminal forfeiture action.

       WHEREFORE, the United States respectfully moves this Court pursuant to 18

U.S.C. ' 983(a)(3)(A) to extend the period within which the United States is required to

file a forfeiture action against the Subject Asset through March 15, 2021.



                                                 2
Case 1:20-mc-00228-STV Document 1 Filed 12/11/20 USDC Colorado Page 3 of 3




     DATED this 11th day of December 2020.

                                             Respectfully submitted,

                                             JASON R. DUNN
                                             United States Attorney

                                      By: s/ Kurt J. Bohn
                                          Kurt J. Bohn
                                          Assistant U.S. Attorney
                                          U.S. Attorney’s Office
                                          1801 California Street, Suite 1600
                                          Denver, Colorado 80202
                                          Telephone: (303) 454-0100
                                          E-mail: Kurt.Bohn@usdoj.gov
                                          Attorney for the United States




                                      3
